Citation Nr: 0913757	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  06-12 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1942 to 
October 1946.  The Veteran died in February 2003.  The 
appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In that decision, the RO denied service 
connection for cause of death.  In November 2008, this case 
was remanded by the Board for further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

FINDINGS OF FACT

1.  The death certificate reflects that the Veteran died in 
February 2003 at age 82 and lists the immediate cause of 
death as left temporo-parieto-occipital cerebrovascular 
accident (CVA) due to or as a consequence of left lower lobe 
pneumonia atelectasis and due to or a consequence of diabetes 
mellitus.  

2.  At the time of his death, the Veteran was service-
connected for residuals of a shell fragment wound of the 
right anterior lower leg.  

3.  The Veteran's left temporo-parieto-occipital CVA, left 
lower lobe pneumonia atelectasis, and diabetes mellitus had 
their onset long after service and are unrelated to his 
service, and the preponderance of the evidence is against a 
finding that the veteran's service-connected residuals of 
shell fragment wound of the right anterior lower leg caused 
or contributed substantially or materially to his death.  

CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service, or a 
disability that is otherwise related to service did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A November 2008 letter addressed all four notice elements of 
the appellant's claim.  This letter informed the appellant of 
what evidence was required to substantiate her claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and information in her possession to the AOJ.  The appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of her claim and given ample 
time to respond.  The November 2008 letter also advised the 
appellant as to how effective dates are assigned.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the appellant in the development 
of the claim.  This duty includes assisting the appellant in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination or opinion 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Service treatment records, private medical records and VA 
medical records are associated with the file.  VA medical 
opinions were given in February 2006 and December 2008.  In 
June 2006, the appellant stated she had no further evidence 
to submit.  The Board finds the duties to notify and assist 
have been accomplished.  

II.  Legal Criteria 

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2008).  A service 
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related.  
38 C.F.R. § 3.312(b) (2008).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if diabetes mellitus or a 
cardiovascular disease became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).

A contributory cause of death is inherently one not related 
to the principal cause.  38 C.F.R. § 3.312(c)(1) (2008).  In 
determining whether the service connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
Id.  It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2) (2008).  In the same category are service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  Id.  

Service connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2008).  Where the service connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  Id.  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4) 
(2008).  In this situation it would not generally be 
reasonable to hold that a service connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  Id.; See Lathan v. Brown, 7 Vet. App. 359, 366 
(1995).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  

III.  Analysis

The Veteran's death certificate reflects that his immediate 
cause of death was left temporo-parieto-occipital CVA (also 
known as stroke).  This was due to or as a consequence of 
left lower lobe pneumonia and diabetes mellitus.  At the time 
of his death, the Veteran was service-connected for the 
residuals of a shell fragment wound, right anterior lower 
leg, at 0 percent (effective March 29, 1995).  

The appellant asserted in a June 2003 statement that she felt 
her husband's death was related to his service because he had 
been hospitalized with pneumonia while in service.  She noted 
that pneumonia had been listed on her husband's death 
certificate.  Alternately, in her April 2006 formal appeal, 
the appellant stated that the possibility that shrapnel 
wounds could have contributed to the Veteran's peripheral 
vascular disease, causing him to lose his leg, had not been 
considered.  She stated: "While his leg was still bandaged 
from his amputation, he contracted pneumonia, and while in a 
coma and being treated for infection the [doctor] removed 
more shrapnel fragments found in his stump."  She felt that 
the amputation led to pneumonia, infection, and stroke.  

The Board finds that service-connection for cause of death is 
not warranted.  First, the Board considers whether the 
Veteran's already service-connected shrapnel wound residuals 
caused, or contributed substantially or materially to cause, 
his death.  In this case, the evidence does not show any 
relation between his service-connected residuals of a shell 
fragment wound and the Veteran's cause of death.  November 
1942 service treatment records shows the Veteran was treated 
for a small lacerated wound over the right lower tibia (about 
2 centimeters in diameter).  Days later the Veteran returned 
to sick bay and it was noted that a small superficial ulcer 
had formed.  After three days of rest and treatment, the 
infection had cleared and the Veteran was found fit for duty.  
The Veteran's extremities were found to be normal on his 
separation examination.  

In early January 1993, the Veteran had an arteriogram at a 
private hospital which showed occluded vessels in the right 
superficial femoral artery.  A private medical report from 
later that month shows that the Veteran complained of 
intermittent claudication involving the right lower extremity 
with rest pain.  Medical history in that record showed the 
Veteran was a smoker and had underwent a bilateral hip 
replacement in 1992.  The Veteran was immediately scheduled 
for a right femoral popliteal bypass.  A January 1993 private 
medical record shows the principle diagnosis: complete 
occlusion of the right superficial femoral artery and right 
popliteal artery.  Secondary diagnoses were generalized 
atherosclerosis and obesity.  

An October 1993 private discharge summary shows the Veteran 
was admitted for a right femoral-tibial artery graft 
revision.  Due to complications, this became a thrombectomy.  
A May 1994 private medical report shows the Veteran's medical 
history with his right leg throughout the 1980s to 1994.  
This record states that a right below-the-knee amputation and 
removal of Gore-Tex graft was performed after the Veteran was 
diagnosed with ischemia with occluded grafts.  Also noted was 
that the Veteran had severe peripheral vascular disease of 
the right leg.  July 1994 private medical records describe 
the resulting amputation infection and debridement 
undertaken.  

A July 2000 VA consultation note reveals that the Veteran had 
"an examination consistent with aortoiliac and left femoral 
popliteal arterial occlusive disease" but that the Veteran 
did not have sores on his left foot or rest pain.  The VA 
vascular surgeon acknowledged that the Veteran had trouble 
ambulating, but stated that the Veteran was not a candidate 
for revascularization of the left leg.  

After reviewing the claims file, a December 2008 VA examiner 
opined that the Veteran's death due to a temporo-parieto-
occipital CVA is less likely than not (less than a 50/50 
probability) caused by or a result of the Veteran's right leg 
fragment wound during service.  The examiner stated: "There 
is no known nexus that I am aware of, for peripheral vascular 
disease resulting from prior injury."  The examiner also 
noted the Veteran's atherosclerotic changes did not occur 
until decades later.  

The Board relies on the December 2008 VA examiner's opinion 
in finding that service-connection for cause of death based 
on the Veteran's service-connected disability of residuals of 
a shell fragment wound to the right anterior lower leg is not 
warranted.  This disability was not listed as the immediate 
or underlying cause of death and the examiner's opinion shows 
it is not etiologically related the cause of death as 
required by 38 C.F.R. § 3.312(b).  Of note is that peripheral 
vascular disease affected both legs of the Veteran, not just 
his right leg which suffered a wound in service.  This is 
shown by the July 2000 VA medical record.  

Rather, the Veteran's service-connected residuals appear to 
be of the type contemplated under 38 C.F.R. § 3.312(c)(2) 
because the evidence does not show that they materially 
affected other vital body functions.  His residuals of a 
shrapnel wound to the right calf have not been shown to have 
affected a vital organ, to have been progressive, or to have 
been debilitating in nature.  Lathan, 7 Vet. App. at 366.  
For these reasons, the Board finds that the record does not 
support a finding that the Veteran's service-connected 
disability was related to his ultimate demise.  

Next, the Board will consider the question of whether the 
conditions which caused the Veteran's death (in particular, 
one which was identified on the certificate of death as left 
lower lobe pneumonia atelectasis) were incurred in or 
aggravated by his active duty service.  Service treatment 
records do not show a diagnosis of diabetes, and certainly do 
not show CVA.  The records do show that in early December 
1942 clinicians made an undetermined diagnosis of lobar 
pneumonia.  The Veteran was transferred to a U.S. Naval 
Hospital, where it was found he had physical signs and X-ray 
evidence of pneumonia.  It was determined that the Veteran 
probably had an atypical pneumonia, and was transferred to a 
private hospital for further study and treatment.  At the 
private hospital, the Veteran's diagnosis was changed to 
acute pneumonitis.  This resolved, and in mid-January 1943, 
the Veteran was returned to the Naval Hospital with the 
recommendation that he be returned to active duty.  Again, 
the separation examination showed no residuals from 
pneumonia; a September 1946 chest X-ray was negative for any 
related findings.  

A January 1993 private diagnostic image of the chest showed 
the Veteran had mild chronic obstructive pulmonary disease 
(COPD) with a mild bronchitis pattern.  Multiple private 
records note the Veteran's past history as a smoker.  

A February 2006 VA examiner reviewed the Veteran's claims 
file and provided an opinion on the issue of whether the left 
lower lobe pneumonia atelectasis noted on the Veteran's death 
certificate was related to the in-service diagnosis of acute 
pneumonitis.  The examiner stated it was less likely than not 
that the Veteran's left lower lobe pneumonia atelectasis 
noted during his hospitalization was related to the diagnosis 
of pneumonitis that he had during service.  The examiner 
noted that service treatment records did not indicate 
significant lung problems, but the Veteran later was shown to 
have COPD.  As mentioned above, private records showed the 
Veteran was a former smoker.  He was not treated with any 
medications for the COPD.  After reviewing the records, the 
examiner found no nexus connecting the in-service, resolved 
pneumonitis to the pneumonia that the Veteran developed 
secondary to stroke.  The examiner mentioned that pneumonia 
is not an uncommon complication in stroke patients.  The 
ultimate conclusion was that it was less likely than not that 
the Veteran's left lower lobe pneumonia atelectasis was in 
any way the same condition that was reported while in 
service.  

The December 2008 VA examiner agreed with the February 2006 
examiner.  The more recent examiner noted that there was no 
documentation of recurrent or ongoing lung infections (except 
those which could be attributed to his tobacco-related COPD) 
until the Veteran's terminal illness.  

The Board relies on both VA examiners' opinions to find that 
the factors which caused the Veteran's demise are not related 
to his service.  Service connection is not established for 
pneumonia atelectasis because the evidence does not show that 
it was incurred in service, as required by 38 U.S.C.A. 
§§ 1110 and 38 C.F.R. § 3.303(d).  

The Board has considered the appellant's statements that 
cause of death is warranted.  While the appellant is 
competent to state what she witnessed, she is not competent 
to establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  Espiritu, 2 Vet. 
App. at 494.  After a careful review of the evidence of 
record, the Board finds that the benefit of the doubt rule is 
not applicable and the appeal is denied.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


